 



Exhibit 10.16
INDEPENDENT BANK CORP. STOCK OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTOR
Notification and Acceptance of Stock Option
     The Independent Bank Corp. 2006 Non-Employee Director Stock Plan (the
“Plan”) permits the granting of Stock Options to directors who are not also
employees of Independent Bank Corp. (the “Company”). The Company is pleased to
grant you the following Stock Option in accordance with the Plan:

     
Effective Date of Stock Option Agreement
  April 18, 2006
 
   
Non-Employee Director Name and Residential Address:
  «Name___Address»
 
   
Number of shares of common stock that may be purchased under this Stock Option:
  5,000 shares of the Company’s common stock, unless adjusted in accordance with
the Option Agreement.
 
   
Type of Stock Option
  Non-Qualified Stock Option
 
   
Purchase Price
  $32.23 per share
 
   
Term
  Seven years from date of grant, unless earlier terminated in accordance with
this Option Agreement.
 
   
Vesting Schedule
  One-third of the Options are immediately vested and fully exercisable,
one-third of the Options shall be vested and fully exercisable on January 2,
2007 and one-third of the Options shall be vested and fully exercisable on
January 2, 2008, unless earlier accelerated in accordance with this Option
Agreement.

This Stock Option is subject to the terms and conditions of the Stock Option
Agreement set forth below (the “Agreement”). By signing you both accept this
Stock Option and acknowledge that you have read, understand, and accept the
terms and conditions of the Agreement set forth below.
     Signed as a Massachusetts instrument under seal as of the Effective Date:

         
INDEPENDENT BANK CORP.
  NON-EMPLOYEE DIRECTOR    
 
       
 
Christopher Oddleifson
 
 
«Name»     President and Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



Stock Option Agreement
     The Company agrees to grant to the non-employee director named above (the
“Non-Employee Director”) the right and option (the “Option”) to purchase all or
any part of the number of shares of its common stock, $.01 par value
(hereinafter called the “Common Stock”) for the price and during the period set
forth above, subject to the terms and conditions of the Plan and this Agreement,
as follows:
     Section 1. Investment Purpose. The Non-Employee Director agrees and
acknowledges that this Option has been acquired for the purpose of investment
and not with a view to or for sale in connection with any distribution thereof.
     Section 2. Payment of Purchase Price.
          (a) Method of Payment. Payment of the purchase price for shares
purchased upon exercise of this Option shall be made (i) by delivery to the
Company of cash or check to the order of the Company in an amount equal to the
purchase price of shares, (ii) by delivery to the Company of shares of Common
Stock already owned by the Non-Employee Director having a fair market value as
of the date of exercise equal to the aggregate purchase price of the shares as
to which this Option shall be exercised, or (iii) any combination of such
methods of payment.
          (b) Valuation of Shares Tendered in Payment of Purchase Price. For
purposes hereof, the fair market value of any shares of Common Stock which may
be delivered to the Company in exercise of this Option shall be determined in
accordance with the terms of the Plan.
          (c) Delivery of Shares Tendered in Payment of Purchase Price. If the
Non-Employee Director exercises this Option by delivery of shares of Common
Stock, the certificate or certificates representing the shares of Common Stock
to be delivered shall be duly executed for transfer in blank by the Non-Employee
Director or shall be accompanied by a stock power duly executed in blank
suitable for purposes of transferring such shares to the Company. Fractional
shares of Common Stock or a written authorization which would result in the
issuance of fractional shares of Common Stock will not be accepted in payment of
the purchase price of shares acquired upon exercise of this Option.
          (d) Restrictions on Use of Common Stock. Notwithstanding anything to
the contrary contained in this Agreement, no shares of Common Stock may be
tendered in payment of the purchase price of shares purchased upon exercise of
this Option if the shares so tendered were acquired within six months prior to
the date of such tender (for purposes hereof, shares of Common Stock shall be
deemed to have been held by an Non-Employee Director for six months if such
shares were issued to such Non-Employee Director upon exercise of an Option
granted to the Non-Employee Director by the Company and the period from the date
of the grant of the Option pursuant to which such shares were acquired until the
delivery date of such shares of Common Stock pursuant hereto is at least six
months).

2



--------------------------------------------------------------------------------



 



     Section 3. Non-transferability. Notwithstanding anything contained in the
Plan to the contrary, the Option shall not be transferable otherwise than
(i) pursuant to a qualified domestic relations order (as such term is defined in
Rule 16b-3), (ii) by will or the laws of intestacy or (iii) to any member of the
Non-Employee Director’s Family (as such term is defined in the Plan), and the
Option may be exercised, during the lifetime of the Non-Employee Director, only
by him/her. More particularly (but without limiting the generality of the
foregoing), the Option may not be assigned, transferred (except as provided
above), pledged, or hypothecated in any way, shall not be assignable by
operation of law and shall not be subject to execution, attachment, or similar
process. Any attempted assignment, transfer, pledge, hypothecation, or other
disposition of the Option contrary to the provisions hereof, and the levy of any
execution, attachment or similar process upon the Option shall be null and void
and without effect.
     Section 4. Termination of Non-Employee Director Status.
          (a) General. If the Non-Employee Director ceases to be a director of
the Company or Rockland Trust Company (“Rockland”) for any reason other than
removal from the Board for cause, any outstanding Option shall be exercisable by
the Non-Employee Director (whether or not exercisable by the Non-Employee
Director immediately prior to ceasing to be a director of the Company or
Rockland) at any time prior to the expiration date of the Option or within three
years after the date the Non-Employee Director ceases to be a director of the
Company or Rockland, whichever is the shorter period. Following the death or
permanent and total disability (as such term is defined in Section 22(e)(3) of
the Internal Revenue Code of 1986, as amended (the “Code”) or any successor
thereto) of the Non-Employee Director during service as a director of the
Company or Rockland, any outstanding Option held by the Non-Employee Director at
the time of death or permanent and total disability (whether or not exercisable
by the Non-Employee Director immediately prior to death or permanent and total
disability) shall be exercisable by the person entitled to do so under the
Non-Employee Director’s will or, if the Non-Employee Director shall fail to make
testamentary disposition of the Option, shall die intestate or shall become
permanently and totally disabled, by the Non-Employee Director’s legal
representative at any time prior to the expiration date of the Option or within
three years after the Non-Employee Director’s death or permanent and total
disability, whichever is the shorter period.
          (b) Removal for Cause. If during the Non-Employee Director’s term of
office as a director of the Company or Rockland the Non-Employee Director is
removed from the Board for cause, any outstanding Option held by the
Non-Employee Director which is not exercisable by the Non-Employee Director
immediately prior to such removal shall terminate as of the date of such
removal, and any outstanding Option held by the Non-Employee Director which is
exercisable by the Non-Employee Director immediately prior to such removal shall
be exercisable at any time prior to the expiration date of the Option or within
three months after the date of such removal, whichever is the shorter period. If
the Non-Employee Director dies or becomes permanently and totally disabled,
during the period when any outstanding Options remain exercisable after ceasing
to be director of the Company due to a removal for cause, any outstanding Option
shall be exercisable by the person entitled to do so under the will of the
Non-Employee Director or, if the Non-Employee Director shall fail to make
testamentary disposition

3



--------------------------------------------------------------------------------



 



of the Option, shall die intestate or shall become permanently and totally
disabled, by the Non-Employee Director’s legal representative at any time prior
to the expiration date of the Option or within one year after the Non-Employee
Director’s date of death or permanent and total disability, whichever is the
shorter period.
     Section 5. Change of Control.
          (a) In the event of a “Change of Control” or a liquidation of the
Company, Options shall immediately vest and shall become fully exercisable and
shall remain exercisable for a period of three (3) months after such Change of
Control.
          (b) A “Change of Control” shall be deemed to have occurred if (i) any
“person” (as such term is defined in Section 13(d) of the Securities Exchange
Act of 1934, as amended) is or becomes the beneficial owner, directly or
indirectly, of either (x) a majority of the outstanding Common Stock or the
common stock of Rockland, or (y) securities of either the Company or Rockland
representing a majority of the combined voting power of the then outstanding
voting securities of either the Company or Rockland, respectively; or (ii) the
Company or Rockland consolidates or merges with any other person or sells all or
substantially all of its assets to a person not at such time owning a majority
of the outstanding Common Stock or (iii) individuals who currently constitute
the Board cease for any reason to constitute a majority of the Board, unless the
election of each new director was nominated or approved by the shareholders of
the Company at their regularly scheduled annual meeting or was approved by at
least two thirds of the directors of the Board currently in office.
     Section 6. Adjustments. If, through or as a result of any merger,
consolidation, sale of all or substantially all of the assets of the Company,
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar transaction, (i) the outstanding shares of
Common Stock are increased, decreased or exchanged for a different number or
kind of shares or other securities of the Company, or (ii) additional shares or
new or different shares or other securities of the Company or other non-cash
assets are distributed with respect to such shares of Common Stock or other
securities, an appropriate and proportionate adjustment may be made in (x) the
maximum number and kind of shares reserved for issuance under the Plan, (y) the
number and kind of shares or other securities subject to any then outstanding
Options under the Plan, and (z) the price for each share subject to any then
outstanding Options under the Plan, without changing the aggregate purchase
price as to which such Options remain exercisable. Any adjustments or
substitutions under this Section 6 shall be made by the Board, whose
determination as to such adjustments or substitutions, if any, shall be final,
binding and conclusive. No fractional shares will be issued under the Plan on
account of any such adjustments or substitutions.
     Section 7. Method of Exercising Option. Subject to the terms and conditions
of this Agreement, the Option may be exercised by written notice to the Company,
at 288 Union Street, Rockland, Massachusetts 02370. Such notice shall state the
election to exercise the Option and the number of shares in respect to which it
is being exercised, and shall be signed by the person or persons so exercising
the Option. At that time, this Agreement shall be turned in to the

4



--------------------------------------------------------------------------------



 



Company for action by the Company to reduce the number of shares to which it
applies. Such notice shall either: (a) be accompanied by payment of the full
purchase price of such shares, in which event the Company shall deliver a
certificate or certificates representing such shares as soon as practicable
after the notice shall be received or (b) fix a date (which shall be a business
day not less than five nor more than ten business days from the date such notice
shall be received by the Company) for the payment of the full purchase price of
such shares against delivery of a certificate or certificates representing such
shares. Payment of such purchase price shall, in either case, be made in the
manner provided above. The certificate or certificates for the shares as to
which Option shall have been so exercised shall be registered in the name of the
person or persons so exercising the Option, (or, if the Option shall be
exercised by the Non-Employee Director and if the Non-Employee Director and
another person jointly, with the right of survivorship) and shall be delivered
as provided above to or upon the written order of the person or persons
exercising the Option. In the event the Option shall be exercised, pursuant to
this Agreement, by any person or persons other than the Non-Employee Director,
such notice shall be accompanied by appropriate proof of the right of such
person or persons to exercise the Option.
     Section 8. General. The Company shall at all times during the term of the
Option reserve and keep available such number of shares of Common Stock as will
be sufficient to satisfy the requirements of this Agreement, shall pay all
original issue taxes with respect to the issue of shares pursuant hereto and all
other fees and expenses necessarily incurred by the Company in connection
therewith, and will from time to time use its best efforts to comply with all
laws and regulations which, in the opinion of counsel for the Company, shall be
applicable thereof.
     Section 9. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts.

5